Title: From James Madison to William Bradford, 9 November 1772
From: Madison, James
To: Bradford, William



My dear Billey,
Orange Virginia Novr. 9th. 1772

You moralize so prettily that if I were to judge from some parts of your letter of October 13 I should take you for an old Philosopher that had experienced the emptiness of Earthly Happiness. And I am very glad that you have so early seen through the romantic paintings with which the World is sometimes set off by the sprightly imaginations of the Ingenious. You have happily supplied by reading and observation the want of experiment and therefore I hope you are sufficiently guarded against the allurements and vanities that beset us on our first entrance on the Theatre of Life. Yet however nice and cautious we may be in detecting the follies of mankind and framing our Oeconomy according to the precepts of Wisdom and Religion I fancy there will commonly remain with us some latent expectation of obtaining more than ordinary Happiness and prosperity till we feel the convincing argument of actual disappointment. Tho I will not determine whether we shall be much the worse for it if we do not allow it to intercept our views towards a future State, because strong desires and great Hopes instigate us to arduous enterprizes fortitude and perseverance. Nevertheless a watchful eye must be kept on ourselves lest while we are building ideal monuments of Renown and Bliss here we neglect to have our names enrolled in the Annals of Heaven. These thoughts come into my mind because I am writing to you and thinking of you. As to myself I am too dull and infirm now to look out for any extraordinary things in this world for I think my sensations for many months past have intimated to me not to expect a long or healthy life, yet it may be better with me after some time tho I hardly dare expect it and therefore have little spirit and alacrity to set about any thing that is difficult in acquiring and useless in possessing after one has exchanged Time for Eternity. But you have Health Youth Fire and Genius to bear you along through the high tract of public Life and so may be more interested and delighted in improving on hints that respect the temporal though momentous concerns of man.
I think you made a judicious choice of History and the Science of Morals for your winter’s study. They seem to be of the most universal benefit to men of sense and taste in every post and must certainly be of great use to youth in settling the principles and refining the Judgment as well as in enlarging Knowledge & correcting the imagination. I doubt not but you design to season them with a little divinity now and then, which like the philosopher’s stone, in hands of a good man will turn them and every lawful acquirement into the nature of itself, and make them more precious than fine gold. As you seem to require that I should be open and unreserved (which is indeed the only proof of true friendship) I will venture to give you a word of advice though it be more to convince you of my affection for you than from any apprehension of your needing it. Pray do not suffer those impertinent fops that abound in every City to divert you from your business and philosophical amusements. You may please them more by admitting them to the enjoyment of your company but you will make them respect and admire you more by shewing your indignation at their follies and by keeping them at a becoming distance. I am luckily out of the way of such troubles, but I know you are cirrounded with them for they breed in Towns and populous places, as naturally as flies do in the Shambles, because there they get food enough for their Vanity and impertinence.
I have undertaken to instruct my brothers and Sisters in some of the first rudiments of literature, but it does not take up so much of my time but I shall always have leisure to recieve and answer your letters which are very grateful to me I assure you, and for reading any performances you may be kind enough to send me whether of Mr. Freneau or any body else. I think myself happy in your correspondence and desire you will continue to write as often as you can as you see I intend to do by the early and long answer I send you. You are the only valuable friend I have settled in so public a place and must rely on you for an account of all literary transactions in your part of the world.
I am not sorry to hear of Livingston’s getting a degree. I heartily wish him well though many would think I had but little reason to do so and if he would be sensible of his opportunities and encouragements I think he might still recover. Lucky and his company after their feeble yet wicked assault upon Mr. Erwin, in my opinion will disgrace the catalogue of names, but they are below contempt and I spend no more words about them.
And now my friend I must take my leave of you, but with such hopes that it will not be long before I receive another epistle from you as make me more cheerfully conclude and Subscribe myself Yr. Sincere and Affecte. friend
James Madison Junr.

Your Direction was right however the addition of Junr. to my name would not be improper.

